Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  
 	The subject matter of all claims is allowable over the prior art of record because all prior arts fail to teach or suggest a method or an apparatus or an operation, providing: a time period identification unit that identifies a first time period corresponding to one or more first time intervals in which power consumption of a communication unit exceeds a predetermined power based on the power consumption monitored by a power monitor and the time clocked by a clock unit, and a second time period corresponding to one or more second time intervals in which the communication volume of the communication unit exceeds a predetermined communication volume based on the communication volume monitored by the communication volume monitor and the time clocked by the clock unit and a controller that narrows a communication area of the communication unit so that the communication volume monitored by the communication volume monitor is less than or equal to the predetermined communication volume on the basis of the communication volume monitored by the communication volume monitor, wherein the controller narrows the communication area of the communication unit so that the communication volume monitored by the communication volume monitor is less than or equal to the predetermined communication volume allowed by the communication unit when a current time clocked by the clock unit is in either the first time period or the second time period predetermined by the time period identification unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146. The examiner can normally be reached Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465